Citation Nr: 9902726	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc disease, lumbar spine, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1934 to May 
1935, from March 1936 to March 1949, from October 1939 to 
October 1948, and from October 1948 to May 1961.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
40 percent evaluation for intervertebral disc disease, lumbar 
spine.


REMAND

Following the rating decision on appeal, the RO received VA 
medical records.  Another rating decision was issued in 
December 1997; however, the RO improperly classified the 
claim as new and material evidence to reopen the claim for 
increased evaluation for service-connected intervertebral 
disc disease, lumbar spine.  The RO stated that new and 
material evidence had not been submitted to reopen the claim 
for an increased evaluation for intervertebral disc disease, 
lumbar spine.  The appellant filed a timely notice of 
disagreement.  The RO issued a statement of the case which 
provided the regulations for claims to reopen.  This was 
improper.  

A claim for an increased evaluation for a service-connected 
disability is a new claim.  See Shipwash v. Brown, 8 Vet. 
App. 218 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, the claim on appeal is for an increased 
evaluation for intervertebral disc disease, lumbar spine.

Additionally, the Board finds that the medical evidence needs 
to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the appellant 
to undergo a VA examination.  The 
examiner must be provided with the 
appellants claims folder and must review 
the appellants medical history.  The 
examination report should be in 
compliance with DeLuca v. Brown, 8 Vet. 
App. 202 (1996) and address 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The examination 
report should also address the criteria 
in Diagnostic Code 5293.  The examiner 
should report his/her findings in a 
clear, comprehensive, and legible manner.  
If a finding is normal, the examiner must 
state such.  

2.  Following the above development, the 
RO is to issue a statement of the case 
which provides the appellant with the 
proper regulations as to increased 
evaluations and the Diagnostic Codes 
applicable to his service-connected 
intervertebral disc disease, lumbar 
spine.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
